DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pat Pub# 2014/0307647) in view of Yokoyama (US Pat Pub# 2013/80051361).
Regarding claims 1 and 17, Yang teaches a context management method, comprising storing, by a first core network device, group information corresponding to a terminal (Fig.1, Abstract, and Sections 0010, 0012-0013, 0015-0018, and 0042-0048, storing group information).  Yang fails to clearly teach a correspondence between the terminal and the group information.

Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a correspondence between the terminal and the group information as taught by Yokoyama into Yang’s management in order to improve communication (Section 0003).
Regarding claim 2, the combination including Yang teaches wherein the group information comprises group subscription information, group policy information, or group access information (Section 0045, 0059, 0061-0063, and 0070, subscription information).
Regarding claim 3, the combination including Yang teaches obtaining, by the first core network device, a group identifier of a group to which the terminal belongs; and determining, by the first core network device based on the group identifier, that the first core network device has stored the group information corresponding to the terminal (Section 0015-0017 and 0042-0048, group identifier information).
Regarding claim 4, the combination including Yang teaches obtaining, by the first core network device, an identifier of the terminal; and determining, by the first core network device based on the identifier of the terminal, that the first core network device has stored the group information corresponding to the terminal (Fig.1, Abstract, and Sections 0010, 0012-0013, 0015-0018, and 0042-0048, storing group information).

Regarding claim 13, the combination including Yang teaches wherein updating the group information comprises when the group information is the group policy information or the group subscription information, receiving, by the first core network device, update information of the group information, and updating the group information based on the update information of the group information; or when the group information is the group access information, generating, by the first core network device, update information of the group information, and updating the group information based on the update information of the group information (Section 0023, 0034, 0057, 0077, 0090, 0098, and 0109, updating group information).
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pat Pub# 2014/0307647) in view of Sakamoto (US Pat Pub# 2012/0134297).
Regarding claim 5, Yang teaches a context management method, comprising obtaining, by the first core network device, the group information (Fig.1, Abstract, and Sections 0010, 0012-0013, 0015-0018, and 0042-0048, storing group information); and creating, by the first core network device, a group context based on the group information, wherein the group context comprises the group information (Fig.1, Abstract, and Sections 0010, 0012-0013, 0015-0018, and 0042-0048, creating group information).  Yang fails to teach not storing group information.
	Sakamoto teaches determining that a first network device does not store group information (Fig. 19 and Section 0155, group information storage being empty).

Regarding claim 6, the combination including Yang teaches wherein the group information comprises group subscription information, group policy information, or group access information (Section 0045, 0059, 0061-0063, and 0070, subscription information).
Regarding claim 7, the combination including Yang teaches obtaining, by the first core network device, a group identifier of a group to which the terminal belongs; and determining, by the first core network device based on the group identifier (Section 0015-0017 and 0042-0048, group identifier information).
	Sakamoto teaches that the first network device does not store the group information corresponding to the terminal (Fig. 19 and Section 0155, group information storage being empty).
Regarding claim 8, the combination including Yang teaches obtaining, by the first core network device, an identifier of the terminal (Section 0015-0017 and 0042-0048, group identifier information). 
Sakamoto teaches network device does not store the group information corresponding to the terminal (Fig. 19 and Section 0155, group information storage being empty).
Regarding claim 10, the combination including Yang teaches wherein creating a group context based on the group information comprises storing, by the first core .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pat Pub# 2014/0307647) in view of Sakamoto (US Pat Pub# 2012/0134297) and further in view of Lim et al. (US Pat Pub# 2013/0021972).
Regarding claim 9, Yang in view of Sakamoto teaches the limitations in claims 5-6.  However, Yang and Sakamoto fail to teach policy information.
Lim teaches wherein obtaining the group information comprises when the group information is the group policy information, receiving, by the first core network device, the group policy information from a second core network device; or when the group information is the group subscription information, receiving, by the first core network device, the group subscription information from a third core network device; or when the group information is the group access information, generating, by the first core network device, the group access information (Abstract, policy rule information in the group information).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate policy information as taught by Lim into not storing group information as taught by Sakamoto into Yang’s management in order to improve efficiency (Section 0009).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pat Pub# 2014/0307647) in view of Yokoyama (US Pat Pub# 201380051361) and further in view of Lim et al. (US Pat Pub# 2013/0021972).
Regarding claim 11, Yang in view of Yokoyama teaches the limitations in claims 1-2.  Yang and Yokoyama fail to teach a group policy information.
Lim teaches wherein the group access information is obtained based on the group policy information (Abstract, policy rule information in the group information).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a group policy information as taught by Lim into a correspondence between the terminal and the group information as taught by Yokoyama into Yang’s management in order to improve efficiency (Section 0009).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pat Pub# 2014/0307647) in view of Yokoyama (US Pat Pub# 201380051361) and further in view of Wei et al. (US Pat Pub# 2017/0208095).
Regarding claim 14, Yang in view of Yokoyama teaches the limitations in claim 1.  Yang and Yokoyama fail to teach a parameter.
Wei teaches wherein the first parameter is a group security parameter, a group paging parameter, a group quality of service (QoS) parameter, or a group mobility management MM parameter (Sections 0008, 0034-0035, 0038, 0053, 0055, and 0064, security parameters).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 15, Wei further teaches wherein the second parameter is a group security parameter, a group paging parameter, a group (QoS) parameter, or a group MM parameter (Sections 0008, 0034-0035, 0038, 0053, 0055, and 0064, security parameters).
Regarding claim 16, Wei further teaches wherein the third parameter is a group security parameter, a group paging parameter, a group (QoS) parameter, or a group MM parameter (Sections 0008, 0034-0035, 0038, 0053, 0055, and 0064, security parameters).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pat Pub# 2014/0307647) in view of Yokoyama (US Pat Pub# 201380051361) and further in view of Sakamoto (US Pat Pub# 2012/0134297).
Regarding claim 18, Yang in view of Yokoyama teaches the limitations in claim 17.  Yang and Yokoyama fail to teach not storing group information
Sakamoto teaches wherein the processing unit is further configured to when the apparatus does not store group information corresponding to a terminal (Fig. 19 and Section 0155, group information storage being empty).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a correspondence between the terminal and the group information as taught by Yokoyama into Yang’s management in order to improve efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/15/2022